IN THE COURT OF CRIMINAL APPEALS
                                     OF TEXAS

                                      NO. WR-63,081-03



              EX PARTE ROBERT LESLIE ROBERSON III, Applicant



ON APPLICATION FOR POST-CONVICTION WRIT OF HABEAS CORPUS IN
      CAUSE NO. 26,162-A IN THE 3 RD JUDICIAL DISTRICT COURT
                        ANDERSON COUNTY

       Per curiam.

                                           ORDER

       In February 2003, a jury found Applicant guilty of the offense of capital murder.

See T EX. P ENAL C ODE § 19.03(a). Based on the jury’s answers to the statutory

punishment questions set out in Texas Code of Criminal Procedure Article 37.071, the

trial court sentenced Applicant to death.1 This Court affirmed Applicant’s conviction and

sentence on direct appeal. Roberson v. State, No. AP-74,671 (Tex. Crim. App. June 20,

2007) (not designated for publication). We denied relief on Applicant’s initial post-


       1
         Unless otherwise indicated, all references in this order to Articles refer to the Texas
Code of Criminal Procedure.
                                                                                Roberson - 2

conviction application for a writ of habeas corpus and dismissed his first subsequent writ

application. Ex parte Roberson, Nos. WR-63,081-01 and WR-63,081-02 (Tex. Crim.

App. Sept. 16, 2009) (not designated for publication).

       On June 8, 2016, Applicant filed in the trial court his second subsequent

application for a writ of habeas corpus. After reviewing the application, this Court

determined that the claims raised met the dictates of Article 11.071 § 5, and we remanded

the application to the trial court for a review on the merits. Ex parte Roberson, No. WR-

63,081-03 (Tex. Crim. App. June 16, 2016) (not designated for publication).

       It has been four and a half years since we remanded the application to the trial

court. Accordingly, we order the trial court to resolve any remaining issues in the case

within 45 days from the date of this order. The clerk shall then immediately transmit the

complete writ record to this Court. Any extensions of time shall be requested by the trial

judge, or on his or her behalf, and obtained from this Court.

       IT IS SO ORDERED THIS THE 13TH DAY OF JANUARY, 2021.

Do Not Publish